DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
Receipt is acknowledged of applicant’s amendment filed 04/05/2021. Claim 1 cancelled by the applicant.  Claims 2-13 are pending and an action on the merits is as follows.	
Claim 13 amended, previous objection with withdrawn.
Title has not been amended, but will be amended by the examiner via Examiner’s Amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 04/05/2021, with respect to respect to claims 2 and 8 have been fully considered and are persuasive.  Specifically the primary reference failed to show first electrode over the third insulator along with other items at issue as shown in the claims.  The rejections of claims 2-13 are hereby withdrawn.
	
EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
-  Please delete the current title and replace with the following “Light Emitting Device sealed in a Fibrous Body to improve Manufacturability and Electronic Device including the Light Emitting Device”

Allowable Subject Matter
Claims 2-13 are allowed.

Regarding claims 2 and 8 the prior art of record fails to teach or suggest the combination of limitations set forth in claims 2 specifically, the prior art fails to teach or suggest  light emitting device “wherein a first electrode over the third insulating layer, the first electrode electrically connected to the wiring through the second opening; and a fourth insulating layer over the second electrode, wherein the fourth insulating layer and the second insulating layer are in contact with each other” in combination with other features of the present claimed invention.
Regarding claims 3-7 and 9-13, these claims are allowable for the reasons given for claims 2 and 8; and because of their dependency status on these claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACIE Y GREEN whose telephone number is (571)270-3104.  The examiner can normally be reached on Mon-Thursday, 1pm-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Georgia Epps can be reached on 571-272-2328.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRACIE Y GREEN/
Primary Examiner, Art Unit 2879